Case 7:20-mj-01778 Document 8 Filed on 09/11/20 in TXSD Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

McALLEN DIVISION
UNITED STATES OF AMERICA § CRIMINAL NO.:
v. : 7:20-MJ-01778
JOHNNY JACOB DOMINGUE, IT :

WAIVER OF RIGHTS AND CONSENT TO APPEAR AND PROCEED
BY VIDEO or TELEPHONE CONFERENCE

Due to and because of the Pandemic Emergency that exists and continues to remain fully
unresolved and for the safety of others and myself, | submit as follows. I agree and I acknowledge that I
have a right personally appear before a judge, including but not limited to, for proceedings before the
Court concerning such matters and hearings for probable cause, detention (Bail Reform Act),
arraignment, for entering of pleas and if necessary, for re-arraignment and to personally appear before a
United States District Judge if being sentenced. I further acknowledge that I may knowingly and
intelligently waive the right to be personally present for proceedings in this case including but not limited
to as described here above and for further illustration, if necessary, for purposes of entering a plea of
guilty or to be sentenced in person before the judge, under Federal Rule of Criminal Procedure 43(c).

I have discussed, with my attorney, the implications of waiving my right to be personally present
before the Court, and I understand the consequences of such a waiver. | am choosing to waive my right
knowingly, intelligently, and voluntarily to be personally present before the Court in this cause including
for the purposes described and stated hereabove. | further consent that if necessary, the Court may accept
any pleas and/or sentencing in my case, via video conferencing, or telephone conferencing if video
conferencing is not reasonably available.

I am waiving my rights and consenting of my own free will and volition. Nobody, including my
attorney, has insisted upon, coerced, or improperly influenced me in my decision to waive my rights and
consent to a guilty plea or sentencing via video conferencing, or telephone conferencing if video

conferencing is not reasonably available.

AGREED TO on_ “F-//- 2020 _, from East Hidalgo Detention Center, La Villa,

me ff Lo

Defendant - JOHNNY J AcOB DOMINGUE I
Se

Defense Counsel — Rene P. Montalvo

 

 

 
